Title: To Alexander Hamilton from Samuel Hodgdon, 25 May 1799
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir,
            Intendant of Stores–Office, Philadelphia, 25th. May, 1799—
          
          I was duly honoured with your Letter—Enclosed you have the requested return which I hope will fully meet your wishes—I regret that your Plan is not in complete operation, but I am making all I can bend to it.
          The Clothing is delivered to the Quarter Master to forward to the respective Pay Masters of Regiments, who is eventually to account for the proper distribution of it—so far we are indubitably right—The Quarter Master General is to account for all such Stores as are understood to belong to his Department—But who under present circumstances is to account for the proper application of Military and Hospital supplies?
          The plan submitted by you seems to be confined to the perfect arrangement of all supplies furnish for the Army—I wish your opinion on the same subject relative to the Posts, Forts and Garrisons—I have hazarded mine to the Secretary of War; but yours I am sure will be more perfect.
          I am, Sir, with respectful consideration your most obedient Servant.
          
            Samuel Hodgdon
          
          Major General Alexander Hamilton.
        